FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka et al. U.S. Patent Application Publication 2010/0170349.
With respect to claims 1, 15, and 18, Hatanaka teaches a load detector apparatus (force sensing device 30) comprising: a housing having a height direction (housing 15, figure 6A); a load sensor provided within the housing (strain detecting elements 17, paragraph 89); a base platform (first portion 34a); an elastic beam (deformable member 13); and an elastic member (shaft 12b), the base platform being floatingly supported on the housing by the elastic beam (first portion 34a floats over the housing 15, figure 6A), the elastic member being provided on the base platform for receiving a load force, with the load force is applied to the elastic member (force applied to shaft 12b through a grip portion 12a, paragraph 88), the elastic beam and the elastic member are simultaneously elastically deformed in the height direction, and the load force is transmitted to the load sensor via the base platform (paragraphs 88-89, 137-138, figures 1A, 6A).
With respect to claims 2-5, Hatanaka teaches a supporting portion supported on the housing, one end of the elastic beam is connected to the base platform, and the other end of the elastic beam is connected to the supporting portion (deformable member 13 is connected to the first portion 34a through a second portion 34b and joint portion 34c on a side and connected to a supporting portion of the housing 15 on the other, the connections may be interpreted as being a single component because they are joined, figures 1A, 6A). 
With respect to claims 6-7 and 10-11, Hatanaka teaches a top platform (grip portion 12a) floatingly supported on the base platform by the elastic member to allow the load force to be applied to the elastic member via the top platform (figure 6A), wherein the top platform is configured to be blocked at a predetermined position by the housing to prevent the load sensor from being subjected to a pressing force greater than a predetermined pressing force when the load force applied to the top platform is greater than the predetermined pressing force (movement of the grip portion 12a is limited by the housing, figure 6A).
With respect to claim 8, Hatanaka teaches wherein the elastic member is an elastic block made of an elastic material, the elastic block being provided between the base platform and the top platform (figure 6A).
With respect to claim 9, Hatanaka teaches wherein at least one of the base platform and the top platform is formed with a positioning groove adapted to position the elastic block, the elastic block being positioned in the positioning groove (the shaft 12b and first portion 34a are within a groove formed by the housing 15 and second portions 34b and joint portion 34c, figure 6A).
	With respect to claims 12-14, Hatanaka teaches wherein the elastic member is a spring element provided between the base platform and the top platform (an elastic member 80 that may be a spring may be positioned with the shaft 12b, paragraphs 172-173), and  wherein at least one of the base platform and the top platform is formed with a positioning groove adapted to position the spring element, the spring element being positioned in the positioning groove (figures 6A, 13).
	With respect to claim 16, Hatanaka teaches wherein the load sensor comprises a circuit board and a strain gauge provided on the circuit board and electrically connected to the circuit board (paragraph 94, figures 1A, 6A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. U.S. Patent Application Publication 2010/0170349 in view of Inamori et al. U.S. Patent Application Publication 2018/0217016.
With respect to claim 17, Hatanaka teaches the claimed invention except wherein a lead wire electrically connected to the load sensor and extending out of the housing for connection to a user.
Inamori teaches a strain gauge sensor where lead wires may be used for external connection (paragraph 27).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the load detection of Hatanaka with the lead wire connection as taught by Inamori in order to provide an easily to use force sensor for use.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/4/2022